PER CURIAM:
In this California bankruptcy case, Robert K. Yeaton appeals a District Court order affirming the Referee in Bankruptcy’s denial of a discharge. Yea-ton had been engaged in the business of subdividing and selling real estate when he filed a voluntary petition in bankruptcy. L. E. Weisenburg, Jr., alleging that Yeaton had borrowed $20,000 from him, objected to the discharge. Yeaton produced no records of the alleged loan.
The referee denied Yeaton’s discharge because (1) Yeaton had failed to keep or preserve adequate books or records from which his financial situation could be determined, and (2) Yeaton deliberately concealed his ownership of certain assets. The District Court affirmed on the first ground only. We agree with the District Court:
The District Court was not clearly erroneous in finding that the stacks of canceled checks, escrow statements, diaries, expense listings, and other miscellaneous *804papers furnished by Yeaton were inadequate to ascertain his financial position and business transactions. Yeaton’s own certified public accountant admitted the difficulty with which he managed to file income tax returns. There was adequate evidence to find that a denial of discharge under § 14(c) (2) of the Bankruptcy Act, 11 U.S.C. § 32(c) (2), was proper. See Rhoades v. Wikle, 453 F.2d 51 (9th Cir., 1971).
Affirmed.